Exhibit 10.1
(ANALOG DEVICES LOGO) [b83682b8368201.gif]
2006 STOCK INCENTIVE PLAN
GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
Private & Confidential (Addressee Only)
{EMPNAME}
{EMPNUMBER}
We are pleased to advise the Optionee (the “Optionee”) that Analog Devices,
Inc., a Massachusetts corporation (the “Company”), has granted to the Optionee
an option to purchase that number of shares of Common Stock set forth below (the
“Option”) subject to the terms and conditions of the Analog Devices, Inc. 2006
Stock Incentive Plan (the “Plan”), and this Global Non-Qualified Stock Option
Agreement, including Appendix A, which includes any applicable country-specific
provisions, and Appendix B, which includes additional documents that may need to
be signed and returned to the Company (this agreement and Appendices A and B,
collectively, the “Agreement”). The grant of this Option reflects the Company’s
confidence in the Optionee’s commitment and contributions to the success and
continued growth of the Company.
All terms not defined herein shall have the meanings assigned to such terms in
the Plan.

1.   Grant of Option. Subject to the terms and conditions of the Plan and this
Agreement, the Company has granted to the Optionee an Option to purchase that
number of shares of the Company’s Common Stock (the “Option Shares”) effective
on the Date of Grant set forth below:

             
Date of Grant:
  {GRANTDATE}  
Number of Option Shares Granted:
  {SHARESGRANTED}  
Option Exercise Price Per Share:
  {EXERCISEPRICE}

2.   Vesting and Exercise of Option. Subject to the Optionee’s continued
employment with the Company or the Employer (as defined in 3(h) below) and other
limitations set forth in this Agreement and the Plan, the Option will vest as to
a set number of shares on each of the vesting dates set out in the following
schedule:

      VEST DATE   NUMBER OF SHARES
 
   
{VESTDATE1}
  {SHARES1}
{VESTDATE2}
  {SHARES2}
{VESTDATE3}
  {SHARES3}
{VESTDATE4}
  {SHARES4}
{VESTDATE5}
  {SHARES5}

The right of exercise is cumulative, so that an Option, once vested, may be
exercised, in whole or in part, at any time up to {EXPDATE}, the expiration
date, or such earlier date as provided in Section 3 below or in the
country-specific provisions in Appendix A.

3.   Term of Option; Termination of Employment.

  (a)   The term of the Option is ten (10) years after the Date of Grant,
subject, however, to the early termination provisions set forth herein.     (b)
  Except as otherwise provided herein, the Option shall be exercisable by the
Optionee (or his/her successor in interest) following the termination of the
Optionee’s employment only to the extent that the Option was vested on or prior
to the date of such termination.     (c)   The vesting of the Option shall
terminate on the date the Optionee voluntarily terminates employment with the
Company or the Employer (as defined in Section 3(h))(except by reason of
retirement after attaining age 60 as provided below) or on the date his/her
employment is terminated by the Company or the Employer without “Cause” (as
defined in paragraph 4), but any Option Shares that are vested on the date of
such termination shall continue to be exercisable for a period of three
(3) months following such termination date.     (d)   The Option shall terminate
on the date the Optionee’s employment with the Company or the Employer is
terminated by the Company or one of its subsidiaries for “Cause”, and all Option
Shares that are then vested shall forthwith cease to be exercisable. “Cause” for
this purpose means unsatisfactory job performance (as determined by the
Company), willful misconduct, fraud, gross negligence, disobedience or
dishonesty.     (e)   Upon the death of the Optionee while he/she is an employee
of the Company or the Employer, the Option shall become immediately vested in
full as to all shares on the date of death and shall continue to be exercisable
(by the Optionee’s successor in interest) over the remaining term of the Option.

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]

  (f)   If the Optionee’s employment with the Company or the Employer terminates
by reason of the retirement of the Optionee after attaining age 60, the vesting
of the Option shall terminate on the date of such retirement, but any Option
Shares that are vested on the date of such retirement shall continue to be
exercisable over the remaining term of the Option; provided that all
then-exercisable Option Shares held by such Optionee shall immediately cease to
be exercisable in the event that such Optionee becomes an employee of any
competitor of the Company or the Employer (as determined in the sole discretion
of the Company).     (g)   If the Optionee becomes Disabled (as defined below),
regardless of whether Optionee terminates employment with the Company or the
Employer, the Option Shares that are not vested as of the date of disability
shall vest on the date or dates (over the remaining term of the Option) that
they otherwise would have vested if the Optionee had not become Disabled. Any
Option Shares that are vested upon disability prior to giving effect to this
provision shall continue to be vested over the remaining term of the Option. For
the purpose of this Agreement, “Disabled” is defined pursuant to Internal
Revenue Code Section 22(e)(3) and means the Optionee’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined by the Company.     (h)   For purposes of this Agreement, employment
shall include being an employee with the Company. Employment shall also include
being an employee with any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company (the “Employer”). Should an Optionee transfer employment to become a
director, consultant or advisor to the Company or the Employer following the
Date of Grant, he or she will be considered employed for vesting purposes until
he or she ceases to provide services to the Company or any direct or indirect
parent or subsidiary of the company, or any successor to the Company or any such
parent or subsidiary of the Company.

4.   Payment of Exercise Price. The following payment methods may be used to
purchase Option Shares:

  (a)   A cashless exercise in a manner described in Section 5(f)(2) of the
Plan.     (b)   Cash or check payable to the Company.     (c)   Delivery by the
Optionee of shares of Common Stock of the Company owned by the Optionee and
subject to such other terms and conditions contained in the Plan.     (d)   Any
combination of the above methods.

5.   Non-Transferability of Option. Except as provided by will or the laws of
descent and distribution or as permitted by the Plan, this Option is personal
and no rights granted hereunder shall be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise), nor shall
any such rights be subject to execution, attachment or similar process.   6.  
Adjustment. This Option is subject to adjustment (including with respect to
vesting of the Option Shares) upon certain changes in the Company’s common stock
and certain other events, including a Change in Control Event or a
Reorganization Event, as provided in Section 11 of the Plan.   7.   Withholding
Taxes. Regardless of any action the Company or the Employer, if different, takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Optionee further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Option Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Optionee has become subject
to tax in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, the Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.       Prior to the relevant taxable or tax withholding
event, as applicable, the Optionee will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Optionee authorizes the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or (ii) withholding from proceeds
of the sale of Option Shares acquired at exercise of the Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Optionee’s behalf pursuant to this authorization); or (iii) withholding a
sufficient number of whole Option Shares otherwise issuable upon the exercise of
the Option that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the exercised Option. The cash equivalent of the Option Shares
withheld will be used to settle the obligation to withhold the Tax-Related Items
(determined by reference to the closing price of the Common Stock on the New
York Stock Exchange on the applicable exercise date).       To avoid any
negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in whole Option Shares, for tax purposes, the
Optionee is deemed to have been issued the full number of Option Shares subject
to the exercised Options, notwithstanding that a number of the Option Shares are
held back solely for the purpose of paying the Tax-Related Items due as a

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]

    result of any aspect of the Optionee’s participation in the Plan. No
fractional Option Shares will be withheld or issued pursuant to the grant of the
Option and the issuance of Option Shares hereunder.

    Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of Option Shares, if the
Optionee fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items.

8.   Nature of Grant. In accepting the Option, the Optionee acknowledges,
understands and agrees that:

  (a)   the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;     (b)   the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted repeatedly in the
past;     (c)   all decisions with respect to future option grants, if any, will
be at the sole discretion of the Company;     (d)   the Optionee’s participation
in the Plan shall not create a right to further employment with the Employer and
shall not interfere with the ability of the Employer to terminate the Optionee’s
employment or service relationship (if any) at any time;     (e)   the Optionee
is voluntarily participating in the Plan;     (f)   the Option and any Option
Shares acquired under the Plan are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;     (g)   the Option grant and the Optionee’s participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or the Employer;     (h)   the future value of the
Option Shares underlying the Option is unknown and cannot be predicted with
certainty;     (i)   if the underlying Option Shares do not increase in value,
the Option will have no value;     (j)   if the Optionee exercises the Option
and acquires Option Shares, the value of such Option Shares may increase or
decrease in value, even below the Exercise Price;     (k)   for Optionees who
reside outside the U.S., the following additional provisions shall apply:

  (i)     the Option and any Option Shares acquired under the Plan are not
intended to replace any pension rights or compensation;     (ii)     the Option
and any Option Shares acquired under the Plan are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the Optionee’s
employment or service contract, if any; and     (iii)   no claim or entitlement
to compensation or damages shall arise from forfeiture of the Option resulting
from termination of the Optionee’s employment by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
in consideration of the grant of the Option to which the Optionee is otherwise
not entitled, the Optionee irrevocably agrees never to institute any claim
against the Company or the Employer, waive his or her ability, if any, to bring
any such claim, and release the Company and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Optionee shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims.

9.   No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10.   Data Privacy. This Section 10 applies if the Optionee resides outside the
U.S.: The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.

        The Optionee understands that the Company and the Employer may hold
certain personal information about the Optionee, including, but not limited to,
the Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]



    The Optionee understands that Data will be transferred to such other stock
plan service provider as may be selected by the Company that assists the Company
with the implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company, the
stock plan service provider, and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. The Optionee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Optionee
understands, however, that refusing or withdrawing his or her consent may affect
the Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.   11.   Governing Law. This Agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts without regard to any applicable conflicts of
laws.   12.   Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.   13.   Language. If the Optionee has
received this Agreement, or any other document related to the Option and/or the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.   14.   Severability. The provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.   15.   Appendices. The Option shall be
subject to any special provisions set forth in the Appendices for the Optionee’s
country of residence, if any. If the Optionee relocates to one of the countries
included in the Appendices during the life of the Option, the special provisions
for such country shall apply to the Optionee, to the extent the Company
determines that the application of such provisions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendices constitute part of this Agreement.   16.   Imposition of Other
Requirements. The Company reserves the right to impose other requirements on the
Option and the Option Shares purchased upon exercise of the Option, to the
extent the Company determines it is necessary or advisable in order to comply
with local laws or facilitate the administration of the Plan, and to require the
Optionee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

A copy of the Plan prospectus is available on the Company’s Intranet at
www.analog.com/employee (from Signals home page, click Knowledge Centers, HR,
Employee Stock Programs. The related documents can be found in the right-hand
column). If the Optionee is unable to access this information via the Intranet,
ADI’s or the Optionee’s regional stock plan administrator can provide the
Optionee with copies.

                        /s/ Ray Stata     /s/ Jerald G. Fishman     Ray Stata  
  Jerald G. Fishman    Chairman of the Board    President & Chief Executive
Officer     

 